Detailed Action
Summary
1. This office action is in response to the amendment filed on January 12, 2021. 
2. Applicant has canceled claims 2-3.
3. Applicant has amended claims 1, 4-5 and 7-10. Claim 1 is amended herein to incorporate the allowable subject matter of claim 3 and an intervening claim 2. Allowable claims 7 and 8 has rewritten in independent form to include all of the features of its base claim 1 and an intervening claim 5, respectively.
4. Claims 1 and 4-14 are pending and has been examined. 
EXAMINER’S AMENDMENT 
5. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this examiner’s amendment was given in an interview with Kiri Sharon 2/1/2021. Abstract has amended as follows:
ABSTRACT 
In a protective circuit of a conventional electronic device, surge resistance is low and it is difficult to connect an external connection terminal of an integrated circuit directly to an external connection terminal of the electronic device or the like. A protective circuit of an electronic device according to the present embodiment includes an external 
resistors . 
Allowable subject matter
6. Claims 1 and 4- 14 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the pattern portion is formed to extend from a connection end side of the protective resistor with the plurality of semiconductor elements."
 In re to claim 7, claim 7 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the pattern portion is formed to be longer on a side of the protective resistor closer to the external connection terminal.”
In re to claim 8, claim 8 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the slits have a shape in which corners of ends are rounded off.”

In re to claims 4-6 and 9-14,  claims 4-6 and 9-14 depend from claim 1, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/SISAY G TIKU/
Examiner, Art Unit 2839


	/THIENVU V TRAN/                                                                     Supervisory Patent Examiner, Art Unit 2839